Title: To George Washington from James Blanchard, 13 Feb. 1795 [letter not found]
From: Blanchard, James
To: Washington, George

Letter not found: from James Blanchard, 13 Feb. 1795. On 13 Feb., Bartholomew Dandridge, Jr., wrote Timothy Pickering: “By the President’s order B. Dandridge respectfully transmits to The Secy of War a letter from Jas Blanchard to the President, of this date; & informs the Secy that the President desires an enquiry may be made into the complaint stated in the sd letter, & the result reported to him” (DLC:GW).